— Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered December 21, 2007, which, in an action for personal injuires sustained in a slip and fall on snow and ice in a parking lot owned by defendant City and used by third-party defendant pursuant to a city permit, inter alia, denied third-party defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
*585Issues of fact exist, including whether there was a reasonable amount of time after cessation of the storm and before plaintiffs accident to clear the lot of snow and ice (see Valentine v City of New York, 86 AD2d 381, 383 [1982], affd 57 NY2d 932 [1982]; Bowen v City Univ. of N.Y., 294 AD2d 322 [2002]). We have considered the parties’ other arguments and find them unavailing. Concur—Gonzalez, P.J., Tom, Sweeny, Catterson and Renwick, JJ.